Case: 4:19-cv-00188-SNLJ Doc. #: 90 Filed: 08/23/19 Page: 1 of 6 PageID #: 1074



                         UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF MISSOURI
                               EASTERN DIVISION

    MICHAEL SEEFELDT
    individually and on behalf of
    all others similarly situated,

    Plaintiff,
                                                 Case No.: 4:19-cv-00188-SNLJ
    vs.

    ENTERTAINMENT CONSULTING                     JURY TRIAL DEMANDED
    INTERNATIONAL, LLC, et al.,

    Defendants.

                      PLAINTIFF’S RESPONSE TO DEFENDANTS’
                      NOTICE OF SUPPLEMENTAL AUTHORITY

          In a second sur-reply (disguised as a “notice of supplemental authority”) filed

without leave of court, Defendants submitted the Hunter decision (decided August 14,

2019) and raised additional arguments that could have been raised in prior briefing.

Regardless, Defendants’ reliance on Hunter is just more of the same by Defendants—i.e.,

citing wildly inapplicable cases1 to confuse the Court’s class certification analysis.

          Hunter was a debt-collection call case.2 Unlike Seefeldt’s case, which requires

prior express written consent, debt-collection call cases permit consent to be inferred by




1
        Defendants are fully aware that debt-collection call cases like Hunter are exempt from the
prior express written consent requirement applicable here; in fact, Defendants claim the TCPA is
unconstitutional precisely because debt-collection calls are exempt from such stringent
requirements. (See Docs. 14-15).
2
        Hunter v. Time Warner Cable Inc., No. 15-CV-6445 (JPO), 2019 U.S. Dist. LEXIS
137495, at *4 (S.D.N.Y. Aug. 14, 2019).

                                                1
Case: 4:19-cv-00188-SNLJ Doc. #: 90 Filed: 08/23/19 Page: 2 of 6 PageID #: 1075



conduct or through specific relationships.3 Unlike Seefeldt’s case, in Hunter, it was

undisputed the defendant had consent to call every phone number at issue.4                      Unlike

Seefeldt’s case, in Hunter, the plaintiff sought to certify a class consisting of entirely of

“wrong number” calls—i.e., calls made by the defendant to numbers initially obtained with

proper consent, but dialed by defendant when such numbers had unknowingly been

reassigned to other persons.5 Hunter simply has no factual or legal resemblance to this

case.

        Further, Defendants misinterpret and mischaracterize Hunter. In Hunter, the issue

was not whether the class was ascertainable; rather, the issue was whether the difficulty in

doing so would result in individual issues predominating common issues under Rule

23(b)(3).6    In Hunter, because the class consisted entirely of “wrong number” calls to

millions of reassigned phone numbers, a multi-step process would be required to identify

each and every class member.7          Further, in Hunter, because consent can be inferred by

conduct (or simply by a relationship) in debt-collection call cases, the court held individual

inquires would be required “to determine whether class members may be related to

[defendant’s] accountholders associated with their phone numbers and whether these



3
        See e.g., Ginwright v. Exeter Fin. Corp., 280 F. Supp. 3d 674, 681-682 (D. Md. 2017)
(different consent rules apply in debtor-creditor context; debtor’s provision of cell phone number
is sufficient evidence of consent but only as to debt-related calls); compare 47 C.F.R. §§
64.1200(a)(1) and (2).
4
        Hunter v. Time Warner Cable Inc., 2019 U.S. Dist. LEXIS 137495, at *39-40.
5
        Id. at *40.
6
        Id. at *27-29; 42-42 (“At the risk of feeding a fed horse, the Court reiterates that the ability
to determine class membership—and whether such membership is capable of generalized proof or
subject to individualized inquiry—is within the territory of the predominance requirement.”).
7
        Id. at *27-39.

                                                   2
Case: 4:19-cv-00188-SNLJ Doc. #: 90 Filed: 08/23/19 Page: 3 of 6 PageID #: 1076



relatives have validly provided consent to call the numbers.”8 Because millions of such

inquiries would be required to ascertain the “wrong number” class, and because millions

of familial relationships would have to be analyzed, the Court determined that such

individual issues predominated the common issues.9

       Unlike in Hunter, here, there is no need to inquire into familial relationships or

business relationships that Defendants may have with persons related to class members.

Prior express written and signed consent is the only available defense, and Defendants have

judicially admitted they do not possess any signatures.

       Unlike in Hunter, here, there is no need to engage in a multi-step process to identify

any class member—let alone millions of class members. Defendants’ general manager

testified that Defendants maintain all the data necessary to identify class members.10 Here,

there is no allegation of any “wrong numbers” and Defendants have not claimed any, either.

And even if Defendants eventually become able to show a text was sent to a few reassigned

numbers subscribed to persons for whom Defendants actually possess signed consent, a

handful of individual inquiries do not overcome the predominance of the common issues

central to every class member’s claim.




8
       Hunter v. Time Warner Cable Inc., 2019 U.S. Dist. LEXIS 137495, at **43.
9
       Id. at *45-46 (“[The common issues] are overshadowed by the individual inquiries that
would be required to determine whether the alleged wrong-number recipients . . . were eligible for
class membership or ineligible on grounds of consent.”).
10
       See Doc. 32-3 (database shows the date, time, and content of each text message sent, the
name, email address, and phone number of each person who was sent a text message, and an error
code for a bad phone number or if the message failed for any reason).

                                                3
Case: 4:19-cv-00188-SNLJ Doc. #: 90 Filed: 08/23/19 Page: 4 of 6 PageID #: 1077



       Contrast Hunter with Wakefield v. ViSalus, Inc., 3:15-cv-01857-SI, (D. Oregon,

8/21/2019) attached as Exhibit 1. Unlike Hunter, Wakefield provides some guidance in

that, like here, prior express written and signed consent was the applicable legal standard.

In Wakefield, much like here, the defendant did not have written and signed consent and,

just like Defendants here, admitted as much.11 Weeks after a class action verdict, the

defendant obtained a FCC waiver and sought to raise the defense post-verdict. The district

court denied the motion in the attached opinion.

       Wakefield is much closer factually and legally to this case, even though it involved

pre-recorded calls rather than texts. Wakefield is one of many examples of TCPA cases

(especially where prior express written and signed consent is the only available defense)

demonstrating the clear suitability of class certification under Rule 23.

       Defendants also mischaracterize Plaintiff’s reply as relying on public websites to

ascertain class members. The cited portion of Plaintiff’s reply, however, specifically

states: “Once Defendants produce the database in discovery, multiple methods exist to

provide notice to members of the class [such as Anywho.com and 411.com].” (Doc. 82, p.

20) (emphasis added). Such services are available if, for purposes of notice, postal

addresses are required. Because Defendants claim to have collected email addresses from

class members, postal address may not even be required to provide notice. Ascertaining

who is in a class is a different inquiry than determining the most practicable method of




11
       The key difference being that having admitted the lack of signatures, the Wakefield
defendant did not contest it at trial—unlike the curious approach taken by Defendants here.

                                             4
Case: 4:19-cv-00188-SNLJ Doc. #: 90 Filed: 08/23/19 Page: 5 of 6 PageID #: 1078



providing notice to such class members.          Defendants’ argument confuses these two

concepts.

       Defendants assure the Court it will be in “good company” if it refuses class

certification. This Court knows that federal judicial officers are not known by “the

company they keep” but rather by the propriety of their legal rulings. Plaintiff is confident

the Court can see the stark differences between Hunter and this case and the similarities

with Wakefield and this case, and consider those in making its ruling.

Dated: August 23, 2019                    Respectfully submitted,



                                          /s/ Anthony L. DeWitt
                                          Anthony L. DeWitt MO41612
                                          Bartimus Frickleton Robertson Rader, PC
                                          109 B East High Street
                                          Jefferson City, MO 65101
                                          573-659-4454

                                          Ari Rodopoulos MO 58777 Wood Law Firm,
                                          LLC 1100 Main Street, Suite 1800
                                          Kansas City, MO 64105 office: 816-559-7645


                                          Edward D. Robertson, III MO58801 (Pro Hac)
                                          Bartimus Frickleton Robertson Rader, PC
                                          11150 Overbrook Road, Suite 200
                                          Leawood, KS 66211
                                          913-266-2300


                                          Attorneys for Plaintiff and all others similarly
                                          situated




                                             5
Case: 4:19-cv-00188-SNLJ Doc. #: 90 Filed: 08/23/19 Page: 6 of 6 PageID #: 1079



                            CERTIFICATE OF SERVICE

I hereby certify that on this 23rd day of August, 2019, the foregoing document was filed
with the clerk of the court using the court’s CM/ECF system, which will serve notice on
all parties of record.
Glenn T. Graham            ggraham@kelleydrye.com, docketing@kelleydrye.com
Jacqueline M. Sexton       jsexton@fwpclaw.com, lreinier@fwpclaw.com
Lauri A. Mazzuchetti       lmazzuchetti@kelleydrye.com
Whitney M Smith            wsmith@kelleydrye.com, docketing@kelleydrye.com
Zachary T. Bowles          zbowles@fwpclaw.com


                                         By: /s/ Anthony L. DeWitt
                                         Attorney for Plaintiff




                                            6
